NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-16185

                Plaintiff-Appellee,             D.C. Nos. 1:12-cr-00642-LEK
                                                          1:15-cv-00042-LEK
 v.

ALVAR GANTE TOLEDO,                             MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                              for the District of Hawaii
                   Leslie E. Kobayashi, District Judge, Presiding

                             Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Alvar Gante Toledo appeals from the district court’s order granting in part

his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      The district court reduced Toledo’s sentence to 108 months, the bottom of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the amended guideline range. This was the lowest sentence the court could

impose. See U.S.S.G. § 1B1.10(b)(2)(A). Toledo’s claim that he was eligible for a

further reduction fails because he does not meet the requirements of U.S.S.G.

§ 1B1.10(b)(2)(B). See U.S.S.G. § 1B1.10 cmt. n.3; United States v. Finazzo, 841
F.3d 816, 818-19 (9th Cir. 2016).

      AFFIRMED.




                                        2                                   16-16185